Citation Nr: 1204345	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-48 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension. 


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from February 2003 to June 2004 and from May 2007 to July 2008.  He also had a previous period of active duty for training from August 1988 to November 1988.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2009, a statement of the case was issued in October 2009, and a substantive appeal was received in December 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The Veteran is seeking entitlement to service connection for hypertension.  Initially the Board observes that prior to his first period of active duty service beginning in February 2003, the Veteran was afforded a service examination in May 2001.  Although, he reported a history of high blood pressure in his contemporaneous report of medical history, the examiner evaluated the heart and vascular system as clinically normal and no diagnosis of hypertension was made on examination.  A March 2005 statement from the Veteran indicated that there had been no significant change in his medical condition since the May 2001 examination.  Accordingly, given that hypertension was not diagnosed at the time of the Veteran's entrance examination, the Veteran is presumed to have been in sound condition with respect to hypertension upon his entrance into active duty service.  See 38 U.S.C.A. § 1111.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A.  § 1111; VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

By way of background, private treatment records as early as August 2000 showed a diagnosis of essential hypertension.  Follow up private and VA treatment records after both periods of active duty service also showed continuous treatment for hypertension.  The Veteran was afforded a VA examination in February 2009.  However, no etiological opinion was provided.  Accordingly, the examination is insufficient for appellate review.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Veteran asserts that he previously had hypertension and was on medication in October 2001, but once he lost weight, his blood pressure became under control.  However, his blood pressure problems resumed in August 2004 after his first period of active duty service.  He has also asserted that his hypertension is secondary to his service-connected posttraumatic stress disorder (PTSD).  Under the circumstances, given that the Veteran has not been provided a sufficient examination, the Board believes that the Veteran should be afforded another VA examination with etiology opinion is necessary to determine whether the Veteran's hypertension clearly and unmistakably existed prior to his first period of active duty service and clearly and unmistakably was not aggravated during his two periods of active duty service.  In the alternative, the examiner should also opine as to whether there is any relation between the Veteran's hypertension and service-connected PTSD.  See 38 C.F.R.  § 3.159(4).  
 
Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent and etiology of his hypertension.  The claims file must be made available to the examiner for review in connection with the examination.  After examining the Veteran, the examiner should offer an opinion as to the following:

a)  Whether the Veteran's hypertension clearly and unmistakably preexisted the period of active duty service beginning in February 2003.  

b)  If so, whether the Veteran's hypertension was clearly and unmistakably worsened during his two periods of active duty service beyond the natural progression of the disorder.  

c)  If no preexisting disability is found, then the examiner should offer an opinion as to when the Veteran's hypertension first manifested and whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran's hypertension was incurred during either period of active duty service, or whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran's hypertension manifested within one year of either period of active duty service and if so, to what degree.

d) Whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran's hypertension was caused by the Veteran's service-connected PTSD.

 e)  Whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran's hypertension has been aggravated by the Veteran's service-connected PTSD.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rational should be provided for all opinions expressed.  

2.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 


3.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


